COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00388-CV


IN THE INTEREST OF B.D.M. AND
S.P.M., CHILDREN




                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

      Appellant J.M. (Father) appeals the trial court’s judgment terminating his

parental rights to his two children, B.D.M. (Brandon) and S.P.M (Sam). 2 In one

issue, Father argues that the evidence is legally and factually insufficient to

      1
      See Tex. R. App. P. 47.4.
      2
        Except for employees of the Department of Family and Protective
Services (the Department), we use aliases to protect the identities of the
individuals involved in this case. See Tex. R. App. P. 9.8(b)(2).
support the trial court’s finding that termination of his parental rights is in the

children’s best interest. 3 We affirm.

                                   I. Background

      In February 2010, the Department received a report alleging that Father

and K.L. (Mother) were neglecting Brandon and Sam. At that time, Brandon was

three years old, and Sam was two. The Department’s subsequent investigation

found that the children were living in an apartment with D.L., mother’s mother

(Grandmother). The children were very dirty and had to be wiped clean so the

investigator could examine them for signs of physical abuse. The investigation

further revealed that the water to the residence had been cut off and the

residence was unsanitary, with rotten food, dirty clothing, dirty dishes, and trash

strewn about.     The residence also had numerous safety hazards, including

prescription medication bottles within the reach of the children and the use of a

heater with exposed coils and an open oven to heat the residence. At the time of

the investigation, Mother and Father were visiting Grandmother and the children

for a few days. Mother tested positive for opiates and amphetamines. Father

refused to take a drug test.

      To avoid removal of the children by the Department, Grandmother and

Mother signed a safety plan in which they agreed that Grandmother would be the

      3
        Father does not challenge the sufficiency of the evidence to support the
trial court’s findings under family code section 161.001(1). See Tex. Fam. Code
Ann. § 161.001(1)(D), (E), (N) (West 2014). Therefore, we do not address them.
See Tex. R. App. P. 47.1.

                                         2
children’s caretaker and that they would reside with her in the home of a relative

until Grandmother could find a clean, safe residence for herself, Brandon, and

Sam. Grandmother and Mother also agreed Brandon and Sam would not be left

alone with Mother or Father.

      In March 2010, Grandmother and the children were living in a motel.

During a visit to their motel room, the Department found that Grandmother had

left the children with Mother and Father while she was at work. The room was

unsanitary and was littered with trash, old food, and dirty clothing. The room also

had numerous safety hazards, including knives and a lighter within the children’s

reach. The children had rashes covering their bodies and appeared to have lice.

As a result, the Department removed the children from the home.

      Joanna Letz, the Department caseworker assigned to the case, testified

that she provided Father with a service plan, but Father failed to complete any of

its requirements. Letz also testified that Father was incarcerated for the fourteen

months she was assigned to the case. On several occasions, Mother told Letz

she was afraid of Father and did not want to be around him or have any

communication with him because he had physically abused her. Mother also

reported to Letz that Father threatened to do whatever it took to get Brandon

away from her when Father was released from jail, even if it meant killing

Mother. 4


      4
       At that time, Father was not sure that Sam was his child.

                                        3
      In December 2011, the trial court entered a final order naming Mother as

the children’s primary managing conservator and ordering that Father have no

unsupervised contact with the children.         Father was awarded supervised

visitation with the children through family court services.

      In July 2012, the Department received a report alleging neglectful

supervision of the children and methamphetamine use by Mother.                The

Department made several attempts to locate Mother and the children between

July and September 2012, but the Department could not find them. In early

October 2012, the Department located Mother and the children living in a motel

room. Despite the December 2011 final order prohibiting Father from having

contact with the children outside of family court services, Father was found to be

living in the motel room with Mother, Grandmother, and the children. Mother was

found to have an outstanding warrant and was arrested. Grandmother could not

care for the children during the day due to her job, and she was unable to find

another caregiver for the children. As a result, the children were removed from

Mother and Father again in October 2012. Brandon was six years old at the

time, and Sam was four. Elira Sulejmani, the Department caseworker assigned

to the case, testified that when the children came into the Department’s care for

the second time, Brandon was not enrolled in school even though he was old

enough and both children were soiling themselves and had anger-management

issues.



                                          4
        In September 2013, Mother executed an affidavit relinquishing her parental

rights to Brandon and Sam. The final trial on the Department’s petition seeking

to terminate Mother’s and Father’s parental rights commenced in October 2013.

Sulejmani testified that when she spoke with Father shortly after the children

were removed, Father said he was without a permanent residence but was

willing to work services. Sulejmani further testified that she prepared a service

plan and gave it to Father.        The service plan required Father to obtain

employment and housing, stay sober and drug free, attend scheduled visits with

the children, maintain contact with Sulejmani, complete a substance abuse

assessment, and attend an anger management program, individual counseling,

and a parenting education class.      Sulejmani spoke with Father again in late

October 2012. At that time, Father said he did not have a place of residence or a

telephone number.

        When Sulejmani met with Mother in late October 2012, she informed

Sulejmani that she and Father became involved as teenagers and had been

together on and off for approximately ten years. Mother reported to Sulejmani

that there had been domestic violence between Mother and Father in the past

from time to time, but there was no domestic violence between them at the

present. In late January 2013, however, Father attempted to suffocate Mother.

Father was convicted of assault causing bodily injury to a family member and

was incarcerated in the Tarrant County jail from late January through mid-March

2013.

                                         5
      In late May 2013, Father was arrested for delivery of methamphetamine.

He pled guilty, and in late August 2013, he was sentenced to one year’s

confinement and was credited with approximately three months of jail time. At

the time of the termination trial, Father was incarcerated in a state jail facility and

was not due to be released until late May 2014.

      Father testified that he has been incarcerated on and off since he was a

kid and that he was convicted of marijuana possession in Erath County in 2006.

The Department offered evidence of Father’s convictions in Tarrant County since

2007, the year after Brandon was born. In August 2007, Father pled guilty and

was sentenced to ten days in jail for possession of a prohibited weapon. Shortly

thereafter, in September 2007, Father pled guilty and was placed on probation

for unauthorized use of a vehicle and for evading arrest or detention using a

vehicle. In December 2007, Father pled guilty and was sentenced to thirty days

in jail for burglary of a vehicle. As a result of this conviction, Father’s probation

was revoked, and he was sentenced to fifteen months in a state jail facility. In

August 2010, Father pled guilty and was sentenced to two years’ imprisonment

for theft of a vehicle.    In addition, Father testified about a state jail felony

conviction in Dallas County for burglary of a building.

      Sulejmani opined that because of this continuing pattern of criminal activity

and Father’s history of family violence with Mother, Father failed to demonstrate

that he could protect the children from physical and emotional danger now or in

the future. According to Sulejmani, Father’s ongoing pattern created the danger

                                          6
that Brandon and Sam might be exposed to criminal activity or family violence in

the future.

      Sulejmani further opined that Father did not demonstrate that he could

meet the emotional and physical needs of Brandon and Sam now or in the future

because of the inconsistency of his visits, his housing instability, and his failure to

complete any of the requirements set forth in the service plan.             Sulejmani

testified that excluding the time periods during which Father was incarcerated

during the pendency of this case, he could have attended fourteen visits with

Brandon and Sam. Father only attended two of these visits. Sulejmani stated

that Father’s lack of attendance concerned her because Father could not

establish or maintain a bond with Brandon and Sam in only two visits. Sulejmani

was further concerned because during these two visits, Father did not engage

with Brandon and Sam. He did not play with the children or ask them how they

were doing, and Sulejmani had to ask Father to initiate conversation with

Brandon and Sam.

      According to Sulejmani, Father also failed to demonstrate that he could

provide his children with a safe, stable place to live because throughout the case,

Father did not have a permanent residence. Sulejmani testified that she was

only able to obtain the address for one of Father’s residences, and when she

made an unannounced home visit, the home was in deplorable condition and

unlivable. There was cardboard on the windows, glass on the floor, the ceiling



                                          7
was caving in, and there were sheets covering the doorways because the doors

were missing.

       Sulejmani further testified that Father failed to complete any of the

requirements set forth in the service plan.          According to Sulejmani, the

counseling required by the service plan was available to Father while he was

incarcerated in the Tarrant County jail. Sulejmani further stated that under the

service plan, Father was expected to have monthly contact with her.          In the

intervening months between his release from jail for the assault on Mother and

his incarceration for delivery of methamphetamine, he never contacted Sulejmani

or visited her at her office. Sulejmani testified that she worked with Father in an

attempt to reunify him with the children. She spoke with Father on the phone,

had him come to her office for monthly office visits, and visited with Father while

he was in jail and in the state jail facility.

       Sulejmani further stated that since their removal, the children are no longer

soiling themselves, and their anger-management issues have improved greatly.

Both are doing well emotionally and physically and are doing well in their foster

home and at school. Sulejmani testified that if Mother’s and Father’s rights were

terminated, the Department’s permanency plan for Brandon and Sam was

adoption by a family that had adopted their younger brother G.M. (Gregory). 5 As



       5
      It appears from the record that Mother gave birth to Gregory while
Brandon and Sam were in the Department’s care for the first time and that she
gave Gregory up for adoption at birth. The record also indicates that Brandon
                                                 8
of the time of trial, Brandon and Sam had weekly visits with their prospective

adoptive parents, and the Department was in the process of moving the children

to their home for foster care. Sulejmani testified that she believed termination of

Father’s parental rights was in the children’s best interest because the children

would then be able to be adopted by a family that would be able to meet their

emotional, physical, and medical needs, that would be able to protect them and

keep them safe, and that would show them what it feels like to be loved and

wanted by parents, as well as be in the same family as Gregory.

      Father stated that he did not want his parental rights terminated, but he

acknowledged that he was not in a position to take Brandon and Sam home with

him because he was incarcerated.        Father testified that he and Sulejmani

discussed a service plan, but he claimed he never received his plan from the

Department. Father’s understanding was that the plan required him to complete

one class and obtain a permanent address and employment. Father stated he

had not completed any of these requirements because he was incarcerated.

      Father claimed that he expected to be released as early as March 14,

2014, and no later than May 22, 2014. Father testified that he had secured

employment with an electric company after his release. According to Father, his

future employer wrote to him in prison to offer him a job and promised to train




and Sam have an older brother, D.M. (Daniel), who was born in 2004. Mother
and Father relinquished their parental rights to Daniel.

                                        9
Father and to provide him with a place to live and a company vehicle. Father

planned to save money for a house in the country and a vehicle of his own.

      Father admitted that he has not had an opportunity to be a part of his

children’s lives because he has been in and out of jail. He claimed to have

learned from these experiences and to have changed, and he wanted the court

to give him another chance to be a father. He planned to provide Brandon and

Sam with everything a father should, specifically education and medical care.

Father stated he has been attending church and considers himself a changed

man. Father testified he wants to provide Brandon and Sam with a better life and

see them graduate from school, which he did not have a chance to do. He asked

the court for the opportunity to better himself so that in the future, he will be able

to care for his children.

      Father further agreed he would not contact Mother or allow her to see

Brandon and Sam. Father stated he did not plan to have a relationship with

Mother because she failed to take care of the children while he was incarcerated

and she relinquished her rights to the children. Father also believed that Mother

had been using drugs during the case and needed treatment.

      At the conclusion of the trial, the court found that Father had (1) knowingly

placed or knowingly allowed Brandon and Sam to remain in conditions or

surroundings that endangered their physical or emotional well-being; (2) engaged

in conduct or knowingly placed Brandon and Sam with persons who engaged in

conduct that endangered their physical or emotional well-being; and (3)

                                         10
constructively abandoned the children who had been in the permanent or

temporary managing conservatorship of the Department or an authorized agency

for not less than six months and (a) the Department or authorized agency made

reasonable efforts to return the children to Father; (b) Father did not regularly

visit or maintain significant contact with the children; and (c) Father demonstrated

an inability to provide the children with a safe environment. Based upon these

findings and a finding that termination of Father’s parental rights was in the

children’s best interest, the trial court terminated Father’s parental rights. 6

                               II. Standard of Review

      In a termination case, the State seeks not just to limit parental rights but to

erase them permanently—to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except the child’s

right to inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2014); Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985). Consequently, “[w]hen the State seeks to sever

permanently the relationship between a parent and a child, it must first observe

fundamentally fair procedures.” In re E.R., 385 S.W.3d 552, 554 (Tex. 2012)

(citing Santosky v. Kramer, 455 U.S. 745, 747–48, 102 S. Ct. 1388, 1391–92

(1982)).   We strictly scrutinize termination proceedings and strictly construe

involuntary termination statutes in favor of the parent. In re E.N.C., 384 S.W.3d
796, 802 (Tex. 2012); E.R., 385 S.W.3d at 554–55; Holick, 685 S.W.2d at 20–21.

      6
        The trial court also terminated Mother’s parental rights. Mother is not a
party to this appeal.

                                          11
      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. §§ 161.001, 161.206(a); E.N.C., 384 S.W.3d at

802. “[C]onjecture is not enough.” E.N.C., 384 S.W.3d at 810. Due process

demands this heightened standard because “[a] parental rights termination

proceeding encumbers a value ‘far more precious than any property right.’” E.R.,
385 S.W.3d at 555 (quoting Santosky, 455 U.S. at 758–59, 102 S. Ct. at 1397);

In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see also E.N.C., 384 S.W.3d at

802. Evidence is clear and convincing if it “will produce in the mind of the trier of

fact a firm belief or conviction as to the truth of the allegations sought to be

established.” Tex. Fam. Code Ann. § 101.007 (West 2014); E.N.C., 384 S.W.3d

at 802.

      For a trial court to terminate a parent-child relationship, the party seeking

termination must establish by clear and convincing evidence that the parent’s

actions satisfy one ground listed in family code section 161.001(1) and that

termination is in the best interest of the child. Tex. Fam. Code Ann. § 161.001;

E.N.C., 384 S.W.3d at 803; In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Both

elements must be established; termination may not be based solely on the best

interest of the child as determined by the trier of fact. Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re C.D.E., 391 S.W.3d 287,

295 (Tex. App.—Fort Worth 2012, no pet.).

      In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

                                         12
reasonably form a firm belief or conviction that the challenged ground for

termination was proven. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). We

review all the evidence in the light most favorable to the finding and judgment.

Id. We resolve any disputed facts in favor of the finding if a reasonable factfinder

could have done so. Id. We disregard all evidence that a reasonable factfinder

could have disbelieved.    Id.     We consider undisputed evidence even if it is

contrary to the finding.     Id.    That is, we consider evidence favorable to

termination if a reasonable factfinder could, and we disregard contrary evidence

unless a reasonable factfinder could not. See id. “A lack of evidence does not

constitute clear and convincing evidence.” E.N.C., 384 S.W.3d at 808.

      We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses because that is the factfinder’s province. J.P.B.,
180 S.W.3d at 573, 574.          And even when credibility issues appear in the

appellate record, we defer to the factfinder’s determinations as long as they are

not unreasonable. Id. at 573.

      In reviewing the evidence for factual sufficiency, we give due deference to

the factfinder’s findings and do not supplant the judgment with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that the

termination of the parent-child relationship would be in the best interest of the

child. Tex. Fam. Code Ann. § 161.001(2); In re C.H., 89 S.W.3d 17, 28 (Tex.

2002). If, in light of the entire record, the disputed evidence that a reasonable

                                         13
factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction in the truth

of its finding, then the evidence is factually insufficient. H.R.M., 209 S.W.3d at

108.

                         III. Best Interest of the Children

       Father argues in his sole issue that the evidence is legally and factually

insufficient to support the trial court’s finding that the termination of his parental

rights is in the children’s best interest. See Tex. Fam. Code Ann. § 161.001(2)

(requiring clear and convincing evidence “that termination is in the best interest of

the child”).

A. Applicable Law

       There is a strong presumption that keeping a child with a parent is in the

child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Prompt and

permanent placement of the child in a safe environment is also presumed to be

in the child’s best interest. Tex. Fam. Code Ann. § 263.307(a) (West 2014).

       We review the entire record to determine the child’s best interest. In re

E.C.R., 402 S.W.3d 239, 250 (Tex. 2013). The same evidence may be probative

of both the subsection (1) ground and best interest. C.H., 89 S.W.3d at 28; see

E.C.R., 402 S.W.3d at 249.       Nonexclusive factors that the trier of fact in a

termination case may also use in determining the best interest of the child

include:



                                         14
       (A)     the desires of the child;

       (B)     the emotional and physical needs of the child now and in the
               future;

       (C)     the emotional and physical danger to the child now and in the
               future;

       (D)     the parental abilities of the individuals seeking custody;

       (E)     the programs available to assist these individuals to promote
               the best interest of the child;

       (F)     the plans for the child by these individuals or by the agency
               seeking custody;

       (G)     the stability of the home or proposed placement;

       (H)     the acts or omissions of the parent which may indicate that the
               existing parent-child relationship is not a proper one; and

       (I)     any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted);

E.N.C., 384 S.W.3d at 807; see E.C.R., 402 S.W.3d at 249 (stating that in

reviewing a best-interest finding, “we consider, among other evidence, the Holley

factors”).

       These factors are not exhaustive; some listed factors may be inapplicable

to some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of

just one factor may be sufficient in a particular case to support a finding that

termination is in the best interest of the child.       Id.   On the other hand, the

presence of scant evidence relevant to each factor will not support such a

finding. Id.



                                           15
B. Discussion

      Father contends that the evidence is legally and factually insufficient to

support the trial court’s best-interest finding because there was no evidence of

Brandon’s and Sam’s desires or that Brandon and Sam were ever physically or

emotionally harmed while in Father’s presence. Father relies on his testimony

that he has secured employment, housing, and transportation after his release; is

attending church; wants to see the children attend school and graduate; and was

unable to complete the service plan because he was incarcerated for most of the

case and is currently incarcerated. He also complains that the Department did

not attempt to set up services for him while he was incarcerated.

      While there is no direct evidence concerning the desires of Brandon, who

was seven years old at the time of trial, and Sam, who was five, the trial court

considered the report of the Court Appointed Special Advocate assigned to the

case, which stated that Sam asked the advocate “for things for his father in the

hope that he will be reunited with him.” Even with this evidence, the Holley

factors weigh heavily in favor of termination.

      Father has an ongoing pattern of criminal activity. Father stated that he

has been incarcerated on and off since he was a kid. Father’s criminal activity

continued even after Brandon and Sam were born, and his extensive criminal

history   includes   convictions    for    marijuana   possession,   delivery   of

methamphetamine, evading arrest, burglary of a building, and domestic violence;

he also had a history of assaulting Mother. See In re V.V., 349 S.W.3d 548, 558

                                          16
(Tex. App.—Houston [1st Dist.] 2010, pet. denied) (op. on reh’g) (holding that

parent’s extensive criminal record also reflects on best interest of children in

maintaining relationship with that parent); In re R.R., 294 S.W.3d 213, 235 (Tex.

App.—Fort Worth 2009, no pet.) (holding that exposure to domestic violence is

relevant when considering child’s best interest).           Moreover, Father was

incarcerated twice after the children were removed for a second time in October

2012. See In re A.I.T-A., No. 02-13-00164-CV, 2013 WL 5967029, at *11 (Tex.

App.—Fort Worth Nov. 7, 2013, no pet.) (mem. op.) (stating that parents’

incarceration and drug use after removal provide an indication of the emotional

and physical danger to the children while in their parents’ care).

      Father testified that he has plans for the children after his release and that

he has secured housing, employment, and transportation, but he provided no

specific plans for Brandon’s and Sam’s care.         “A parent who lacks stability,

income, and a home is unable to provide for a child’s emotional and physical

needs.” In re J.R.W., No. 14-12-00850-CV, 2013 WL 507325, at *9 (Tex. App.—

Houston [14th Dist.] Feb. 12, 2013, pet. denied) (mem. op.). Father testified that

he had secured employment with an electric company after his release and the

position included housing and a company vehicle. This evidence is favorable to

Father, but it reveals, at best, only a recent improvement in his potential ability to

provide for the children.      Even accepting this testimony as true, recent

improvement alone is not sufficient to avoid termination of parental rights. In re

K.D.C., No. 02-12-00092-CV, 2013 WL 5781474, at *16 (Tex. App.—Fort Worth

                                         17
Oct. 24, 2013, no pet.) (mem. op.); see also In re J.O.A., 283 S.W.3d 336, 346–

47 (Tex. 2009) (providing that even significant evidence of improved conduct,

especially in short duration, does not conclusively negate the probative value of a

history of irresponsible choices); In re M.G.D., 108 S.W.3d 508, 513–14 (Tex.

App.—Houston [14th Dist.] 2003, pet. denied) (providing that evidence of a

recent turnaround should be determinative only if it is reasonable to conclude

that the positive improvements will surely continue).

      Father complains that he was unable to complete the service plan because

he was incarcerated and the Department failed to set up services for him while

he was incarcerated. The evidence, however, reveals that Father failed to take

advantage of the counseling available to him while he was in the Tarrant County

jail for assaulting Mother.     Moreover, aside from his limited contact with

Sulejmani and his two visits with his children, Father failed to initiate the services

set forth in the plan during the periods he was not incarcerated. See In re A.B.,

269 S.W.3d 120, 129 (Tex. App.—El Paso 2008, no pet.) (noting parent’s failure

to complete service plan as relevant to best-interest analysis); In re T.D.L., No.

02-05-00250-CV, 2006 WL 302126, at *9 (Tex. App.—Fort Worth Feb. 9, 2006,

no pet.) (mem. op.) (noting in best-interest analysis the parent’s failure to

complete service plan other than attending a few parenting classes). Father

demonstrated poor parenting skills during visitations and attended only two of the

fourteen possible visitations when he was not incarcerated. See D.F. v. Tex.

Dep’t of Family & Protective Servs., 393 S.W.3d 821, 834 (Tex. App.—El Paso

                                         18
2012, no pet.) (discussing parent’s inconsistent attendance at visitation as

relevant to best-interest analysis), abrogated on other grounds by In re E.C.R.,

402 S.W.3d 239, 246 (Tex. 2013).

      In contrast to Father’s history with the children, the evidence reflects that

since their removal, Brandon and Sam are doing well emotionally and physically

and are doing well in their foster home and at school. The Department’s plan for

Brandon and Sam is adoption by the family that adopted their younger brother.

Sulejmani testified that she believed termination of Father’s parental rights was in

the children’s best interest because they would be able to be adopted by a family

that would be able to meet their emotional, physical, and medical needs and that

would be able to protect them, keep them safe, and show them what it feels like

to be loved and wanted by parents, as well as be in the same family as the

children’s younger brother.

      Viewing the evidence in the light most favorable to the verdict, we

conclude that the evidence is such that the factfinder could reasonably form a

firm conviction or belief that termination of Father’s parental rights is in the

children’s best interest. See J.P.B., 180 S.W.3d at 573. We also conclude,

viewing all the evidence in a neutral light, that the factfinder could reasonably

form a firm conviction or belief that termination is in the children’s best interest.

See H.R.M., 209 S.W.3d at 108. We therefore hold that the evidence supporting

the trial court’s best-interest finding is legally and factually sufficient to support

the judgment, and we overrule Father’s sole issue.

                                         19
                                IV. Conclusion

     Having overruled Father’s sole issue, we affirm the trial court’s judgment.

                                                  /s/ Anne Gardner

                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 3, 2014




                                       20